 

Exhibit 10.1

This is Annexure "A" to the Lease between ESR Investment Nominees 3 (Australia)
Pty Limited (ACN 146 630 239) (Landlord) and Netcomm Wireless Pty Ltd ( ACN 002
490 486) (Tenant) in respect of premises Part Folio Identifier 2/1095363 being
Level 1, Suite 2.02 and Level 5, 18 - 20 Orion Road, Lane Cove New South Wales



 

Contents

 

 

1.

Definitions and interpretation

6

 

2.

Rent

13

 

3.

Not used.

13

 

4.

Outgoings and other payments for Services

13

 

5.

Payment Requirements

14

 

6.

Insurances

15

 

7.

Indemnities and Releases

16

 

8.

Use

17

 

9.

Tenant's Additional Obligations

19

 

10.

Cleaning the Premises

20

 

11.

Repair and Tenant's Works

20

 

12.

Transfer and Other Dealings

22

 

13.

Landlord's Additional Obligations and Rights

24

 

14.

Expiry or Termination

27

 

15.

Holding Over

28

 

16.

Damage to the Premises

28

 

17.

Default

30

 

18.

Costs, Charges and Expenses

32

 

19.

Notices

33

 

20.

Miscellaneous

33

 

21.

Bank Guarantee and Security Deposit

35

 

22.

Guarantee and Indemnity

37

 

23.

Option for a New Lease

40

 

24.

Privacy

40

 

25.

Limitation of liability

41

 

26.

Not used

42

 

27.

Environmental Sustainability

42

 

Schedule 1 - Rules

42

 

Signing Page

44

 

 

 

Page 3 of 47

 

--------------------------------------------------------------------------------

 

Reference Schedule

 

 

ITEM

 

TERM

 

 

 

 

 

 

 

 

 

 

 

1.

 

Land (clause 1.1)

 

 

 

 

 

 

 

 

 

 

 

 

 

Land:

 

The land described in Folio Identifier 2/1095363

 

 

 

 

 

 

 

 

 

 

Building:

 

All buildings located on the Land

 

 

 

 

 

 

 

 

2.

 

Landlord

 

Name:

ESR Investment Nominees 3 (Australia) Pty

 

 

(clauses 1.1 and 19)

 

Limited (ACN 146 630 239)

 

 

 

 

 

 

 

 

 

 

 

 

Address:

care of ESR Real Estate, Level 29, 20 Bond Street, Sydney, New South Wales 2000

 

 

 

 

 

 

 

 

 

 

 

Email Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

Alex Cable/ Property manager

 

 

 

 

 

 

 

 

3.

 

Tenant (clauses 1.1

 

Name:

Netcomm Wireless Pty Ltd ACN 002 490 486

 

 

and 19)

 

 

 

 

 

 

 

 

Address:

Level 5, 18 - 20 Orion Road, Lane Cove New South Wales 2066

 

 

 

 

 

 

 

 

 

 

 

Email Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

 

4.

 

Premises

(clause 1.1)

 

Level 1, Suite 2.02, and Level 5, of 18 - 20 Orion Road, Lane Cove New South
Wales

 

 

 

 

 

 

 

5.

 

Permitted Use

(clauses 1.1 and 8)

 

Commercial Offices and Laboratory

 

 

 

 

 

The Tenant is required to obtain all the necessary approvals in connection with
the Permitted Use and use of the Premises

 

 

 

 

 

 

 

6.

 

Term (clauses 1.1)

 

Years:

Three (3) years

 

 

 

 

 

 

 

 

 

 

 

 

Commencement Date:

1 February 2021

 

 

 

 

 

 

 

 

 

 

 

 

Expiry Date:

31 January 2024

 

 

 

 

 

 

 

 

7.

 

Option Term

(clauses 1.1 and 23)

 

Term of Option Term:

Not Applicable

 

 

 

 

 

 

 

 

 

 

 

 

Commencing Date:

Not Applicable

 

 

 

 

 

 

 

 

 

 

 

 

Terminating Date:

Not Applicable

 

 

 

 

 

 

 

 

8.

 

Rent (clauses 1.1

and 2)

 

Rent:

$319 per square metre plus GST per annum (subject to survey)

 

 

 

 

 

 

 

 

 

 

 

Day of month on which

 

 

 

 

 

Rent instalments are due: First

 

 

 

 

Page 4 of 47

 

--------------------------------------------------------------------------------

 

 

9.

 

Review (clauses 1.1

 

 

Review Dates

Type or Review

 

 

and 3)

 

 

 

 

 

 

 

 

During Term:

On each anniversary of

Fixed               Review

 

 

 

 

 

the Commencement Date

annually     on     each

 

 

 

 

 

 

anniversary of the

 

 

 

 

 

 

Commencing Date by a fixed increase of 3.50% over the Rent for the immediately
preceding year

 

 

 

 

 

 

 

 

 

 

 

During Option

On commencement of

Not Applicable

 

 

 

 

Term:

the Option Term

 

 

 

 

 

 

 

 

 

 

 

 

 

On each anniversary of

Not Applicable the

 

 

 

 

 

commencement of

 

 

 

 

 

 

the Option Term

 

 

 

 

 

 

 

 

10.

 

Tenant's

Contribution

(clauses 1.1 and 4)

 

Outgoings Year:

30 June

 

 

 

 

 

 

 

 

11.

 

Option Notice

(clauses 1.1 and 23)

 

Notice:

Not applicable

 

 

 

 

 

 

 

 

12.

 

Public Liability Insurance (clause 6)

 

Insurance:

$20 million

 

 

 

 

 

 

 

 

13.

 

Guarantor (clauses

 

Guarantor:

Not applicable

 

 

 

1.1 and 22)

 

 

 

 

 

 

 

 

 

 

 

14.

 

Access Hours (clause 1.1)

 

Access Hours:

Holidays

8am to 6pm Monday to Friday, excluding Public

 

 

 

 

 

 

 

15.

 

Bank Guarantee

(clause 1.1 and 21)

 

Bank Guarantee:

An amount equal to four (4) months' Rent, Car Park licence fee (if applicable),
storage licence fee (if applicable) and Tenant's Contribution to Outgoings (plus
GST) calculated based on Year 1 of the Lease

 

 

 

 

 

 

 

 

 

 

 

Security Deposit:

Not applicable

 

 

 

 

 

 

 

 

16.

 

Interest Rate (clauses 1.1, 5.6, 17.3, 17.8 and 22.4)

 

Interest Rate:

3% above the Commonwealth Bank’s Overdraft

Reference Rate

 

 

 

 

 

 

 

17.

 

Car Parking (clauses 1.1 )

 

Car Parking Spaces:

Not applicable

 

 

 

 

 

 

 

 

 

 

 

 

Car Park Fee:

Not applicable

 

 

 

 

 

Page 5 of 47

 

--------------------------------------------------------------------------------

 

 

1.

Definitions and interpretation

 

 

1.1

Definitions

 

The following definitions, together with those in the Reference Schedule, apply
unless the contrary intention appears. Item numbers referred to are those in the
Reference Schedule. Other definitions are on the cover sheet of this Lease.

 

Access Hours means the hours described in Item 14.

 

Authority means any government department, local council, government or
statutory authority, public or private utility or other public or private body,
which has jurisdiction, powers, duties or a right to impose a requirement
(including a requirement that its consent be obtained) or charge a fee in
connection with the Premises, the Services or the Land.

 

Bank Guarantee means an irrevocable and unconditional undertaking in favour of
the Landlord which:

 

 

(a)

specifies that it provides security for the performance by the Tenant of its
obligations under this Lease of the Premises from the Landlord;

 

 

 

(b)

is otherwise on terms acceptable to the Landlord (acting reasonably); and

 

 

(c)

contains an expiry date no earlier than 12 months after Expiry Date,

 

by a reputable Australian bank acceptable to the Landlord in its absolute
discretion (or, at the Landlord's discretion, another financial institution)
carrying on business in Sydney requiring the bank (or other financial
institution) to pay on demand, whether by one or more requests, the amount in
Item 15 (or any replacement or addition to it under clause 21).

 

Building means the building from time to time erected on the Land specified in
Item 1.

 

Car Parking Fee means the amount set out in Item 17, subject to review in the
same manner and at the same time as Rent.

 

Commencement Date means the commencing date specified on the cover sheet of this
Lease.

 

Common Areas means those parts of the Land or the Building which the Landlord
intends for common use.

 

Commonwealth Bank’s Overdraft Reference Rate means the rate quoted by
Commonwealth Bank of Australia for unsecured overdraft accommodation or if that
rate (or any replacement of it) is no longer quoted by Commonwealth Bank of
Australia, then by applying a published rate which in the opinion of the
Landlord equates most closely to that rate.

 

Current Annual Rent has the meaning given in clause 3.11.

 

Dispute Notice has the meaning given in clause 3.2.

 

Expiry Date means the terminating date specified on the cover sheet of this
Lease or the end of any period of holding over under clause 15, as appropriate.

Fixed Rent Review Date means each date in Item 9 where the words "Fixed Review"
appear.

 

GST Amount means, in relation to a Taxable Supply, the amount of GST payable in
respect of that Taxable Supply.

 

GST Law has the meaning given by the A New Tax System (Goods and Services Tax)
Act 1999, or, if that Act does not exist, means any Act imposing or relating to
the imposition or administration of a goods and services tax in Australia and
any regulation made under that Act.

 

Page 6 of 47

 

--------------------------------------------------------------------------------

 

Guarantor means each person named in Item 13.

 

Handover Date means the date possession was first given to the Tenant whether
under this or a preceding lease.

 

Hazardous Materials means any substance, gas, liquid, chemical, mineral or other
physical or biological matter which is or may become toxic, flammable,
inflammable or which is otherwise harmful to the environment or any life form or
which may cause pollution, contamination or any hazard or increase in toxicity
in the environment or may leak or discharge or otherwise cause damage to any
person, property or the environment.

 

Incentive means anything the Landlord gives to or at the direction of the Tenant
to induce it to sign this Lease, including any inducement, incentive or
concession of any kind however named or structured, including any premium or
capital payment, any period of abatement or reduction of rent, rent free period
or other payments, the payment of or contribution to the cost of fitout of the
Premises or the provision of a fitout of a quality or standard different or
superior to that of the fitout of comparable premises.

 

Input Tax Credit has the meaning given by the GST Law and a reference to an
Input Tax Credit entitlement of a party includes an Input Tax Credit for an
acquisition made by that party but to which another member of the same GST Group
is entitled under the GST Law.

 

Insolvency Event means the happening of any of these events:

 

 

(a)

an application (not being a frivolous or vexatious application) is made to a
court for an order or an order is made that a body corporate be wound up;

 

 

 

(b)

an application (not being a frivolous or vexatious application) is made to a
court for an order appointing a liquidator or provisional liquidator in respect
of a body corporate, or one of them is appointed, whether or not under an order;

 

 

 

(c)

a body corporate is deregistered or notice of intention to procure or an
application for deregistration of the body corporate is made by any person or by
the Australian Securities and Investments Commission;

 

 

 

(d)

except to reconstruct or amalgamate while solvent on terms approved by the
Landlord (acting reasonably), a body corporate enters into, or resolves to enter
into, a scheme of arrangement or composition with, or assignment for the benefit
of, all or any class of its creditors, or it proposes a reorganisation,
moratorium or other administration involving any of them;

 

 

 

(e)

a body corporate resolves to wind itself up, or otherwise dissolve itself, or
gives notice of intention to do so, except to reconstruct or amalgamate while
solvent on terms approved by the Landlord (acting reasonably) or is otherwise
wound up or dissolved;

 

 

 

(f)

a body corporate is or states that it is insolvent;

 

 

(g)

as a result of the operation of section 459F(1) of the Corporations Act 2001
(Cth), a body corporate is taken to have failed to comply with a statutory
demand;

 

 

 

(h)

a body corporate is, or makes a statement from which it may be reasonably
deduced by the Landlord that the body corporate is, the subject of an event
described in section 459C(2)(b) or section 585 of the Corporations Act 2001
(Cth);

 

 

 

(i)

a body corporate takes any step to obtain protection or is granted protection
from its creditors, under any applicable legislation or an administrator is
appointed to a body corporate;

 

 

 

(j)

a person becomes an insolvent under administration as defined in section 9 of
the

Corporations Act 2001 (Cth) or action is taken which could result in that event;
or

 

Page 7 of 47

 

--------------------------------------------------------------------------------

 

 

(k)

anything analogous or having a substantially similar effect to any of the events
specified above happens under the law of any applicable jurisdiction and
including deregistration or dissolution.

 

 

Institute means the Australian Property Institute Inc. (the division for the
state in which the Premises are located).

 

Land means the land described in Item 1 and the Building and all other
improvements erected on it from time to time.

 

Landlord's Property means all plant, equipment, fixtures, fittings, furniture,
furnishings and other property which the Landlord provides in the Premises.

 

Lettable Area means the lettable area calculated by the Landlord's surveyor (and
apportioned where necessary between industrial and commercial/office uses) using
the method of measurement the Landlord notifies to the Tenant.

 

Loss of Bargain Damage means the amount being the difference between:

 

 

(a)

all money which would have been received or recovered by the Landlord from the
Tenant under this Lease for the period of the Term remaining after termination
of this Lease had it been fully performed by the Tenant and after deducting the
amount of the Incentive repayable by the Tenant under clause 17.7; and

 

 

 

(b)

the money which the Landlord, using its reasonable endeavours, is likely to
receive from the Premises from a replacement tenant for the period of the Term
of this Lease remaining after the termination of this Lease after allowing for
any actual or anticipated vacancy during the letting up period and any
abatement, concession, incentive or inducement in any form which has been or may
be paid, allowed or conceded by the Landlord to obtain that sum of those moneys,

 

 

where in each case that money is discounted back to a net present value
calculated at the date of termination of this Lease by applying a discount rate
equivalent to the rate (expressed as a percentage per annum) of the Commonwealth
Bond 10 year Indicator Rate published in the Australian Financial Review or
elsewhere on the date of that termination or, if that rate is not published at
that date, by applying a published rate which in the opinion of the valuer
referred to in clause 17.5 (acting as an expert and not as an arbitrator)
equates most closely to it.

 

Make Good means to:

 

 

(a)

without limiting the Tenant’s obligations under paragraphs (b) to (o), remove
(regardless of ownership and unless advised otherwise by the Landlord at least
three (3) months before the end of the Term) all internal walls, partitions,
alterations, additions, fixtures, joinery, racking, furniture, services
fittings, furnishings, signage, cables, conduits and wires existing in the
Premises at the Handover Date and whether installed by the Tenant, the Tenant’s
Employees and Agents, the Landlord or any other person, so that the Premises are
in an open plan base building condition and configuration; and

 

 

 

(b)

remove all Tenant’s Property from the Premises; and

 

 

(c)

properly repair any damage caused by the removal of things referred to in
paragraphs (a) and (b) of this definition; and

 

 

 

(d)

reinstate any part of the Premises which has been penetrated or altered by the
Tenant or the Tenant's Employees and Agents; and

 

 

 

(e)

reinstate the Services benefiting the Premises to achieve:

 

 

(i)

the even distribution of Services throughout the Premises

 

 

(ii)

a consistent approach to the design of Services in the Premises;

 

Page 8 of 47

 

--------------------------------------------------------------------------------

 

 

(iii)

compliance with the statutory regulations and codes applicable to the Premises;
and

 

 

 

(iv)

leave them in good repair and condition; and

 

 

(f)

put the ceiling support grid, supports, ceiling tiles and lighting into good
repair and condition (including as to level); and

 

 

 

(g)

pay the Landlord's costs of removing and replacing any floor coverings in the
Premises that are not carpet (with new coverings approved by the Landlord); and

 

 

 

(h)

make good any damage to the warehouse floor or any uncovered floor caused by the
Tenant or the Tenant’s Employees and Agents; and

 

 

 

(i)

thoroughly clean the Premises, professionally clean the carpet or other floor
coverings (including the warehouse floor or any uncovered floor), professionally
clean all light fittings, replace all light globes/tubes and remove all rubbish,
waste and materials brought onto or left in or about the Premises or the
Building by the Tenant or the Tenant's Employees and Agents; and

 

 

 

(j)

decontaminate and remediate any part of the Land, Landlord's property or the
Tenant's fixtures which is or becomes contaminated or polluted or in need of
decontamination or remediation pursuant to any Law as a result of the Tenant use
or occupation of the Premises (including under any previous lease);

 

 

 

(k)

wash down, properly prepare and paint (with at least 2 coats in a colour
specified by the Landlord), stain, wallpaper or otherwise treat all surfaces
inside and outside the Premises as directed by the Landlord so that they are
reinstated to the condition they were in as at the Handover Date or are in base
building condition, as required by the Landlord; and

 

 

 

(l)

replace curtains, blinds and other furnishings and decorations which are, in the
Landlord's opinion, acting reasonably, worn or damaged; and

 

 

 

(m)

make good any damage caused to all surfaces inside the Premises , so that they
are reinstated to the condition they were in as at the Handover Date; and

 

 

 

(n)

dispose of waste resulting from removal of existing fitout in an environmentally
sensitive manner where possible; and

 

 

 

(o)

if required by the Landlord, leave, repair, and make good, part or all of the
fitout in the Premises as directed by the Landlord so as to permit the re-use of
the fitout by a future tenant; and

 

 

 

(p)

if required by the Landlord, co-operate with an incoming tenant to enable fitout
to be re- used.

 

 

Market Rent Review Date means each date in Item 9 where the words "Current
Market Rent" appear.

 

Option Notice means a notice given by the Tenant to the Landlord exercising an
option to enter into a new lease for an Option Term.

 

Option Term means the period described in Item 7 as being the Option Term, which
begins at midnight at the beginning of the date specified in Item 7 as the
Commencing Date and ends at midnight at the end of the date specified in Item 7
as the "Terminating Date".

 

Outgoings means all amounts paid or payable by the Landlord for an Outgoings
Year in connection with the Land (other than the cost of capital works or
structural works, subject to paragraph (n)), including:

 

 

(a)

rates, land taxes (on a single holding basis) and other charges imposed by any
Authority; and

 

Page 9 of 47

 

--------------------------------------------------------------------------------

 

 

 

(b)

taxes (except income or capital gains tax), levies, imposts, deductions,
charges, withholdings and duties imposed by any Authority; and

 

 

 

(c)

insurance which the Landlord reasonably considers is appropriate (including for
loss of rent); and

 

 

 

(d)

cleaning the Land (except for those parts which are let) including the Common
Areas and keeping it free of vermin and refuse and supplying items usually
supplied in washrooms and toilets; and

 

 

 

(e)

outdoor gardening and landscaping of the Land and areas near it and maintenance
of the gardens and landscaped areas; and

 

 

 

(f)

building staff, caretaking services, security and regulating traffic; and

 

 

(g)

facilities and property management fees and expenses and administration
expenses; and

 

 

(h)

supplying, maintaining, repairing and replacing Services and upgrading them to
comply with the requirements of Authorities and all laws or to satisfy the
requirements of the Landlord; and

 

 

 

(i)

charges for the supply of Services which are not separately metered to an
occupier, including usage charges; and

 

 

 

(j)

repairs and maintenance which no occupier is obliged to do; and

 

 

(k)

the provision and upkeep of signs and directory boards and information systems;
and

 

 

(l)

the cost of auditing the amount of Outgoings for an Outgoings Year; and

 

 

 

(m)

fair market rental and other costs with respect to any management office for the
Building; and

 

 

 

(n)

protecting the Building or the Land or any part thereof including the Services
or any infrastructure from fire including fire protection services, fire
protection equipment and fire protection infrastructure or anything related to
or ancillary to those things; and,

 

 

 

if the Land has sections which are used for different purposes or an occupier of
the Land incurs a cost solely in connection with its occupation of the Land,
then the Landlord may apportion which proportion of the Outgoings will be
referable to the section to which the Premises belong and this amount is to be
the amount represented by "A" in the definition of Tenant's Contribution and the
percentage represented by "TP" in that definition is to be the proportion
(expressed as a percentage) which the area of the Premises bears to the area of
that section.

 

Outgoings Year means the 12 month period ending on the date specified in Item 10
in each year or on another day specified in a notice which the Landlord gives to
the Tenant.

 

Permitted Purpose means use by the Tenant to park one vehicle in each car
parking space designated to the Tenant and for no other purpose.

 

Permitted Use means the use in Item 5.

 

PPSA means the Personal Property Securities Act 2009 (Cth).

 

PPSA Lease has the meaning given by section 13 of the PPSA.

 

Premises means the premises described in Item 4. The Premises include the
Landlord's Property.

 

Page 10 of 47

 

--------------------------------------------------------------------------------

 

Principal Contractor has the meaning given to 'principal contractor' in the WHS
Regulation.

 

Reference Schedule means the reference schedule of this Lease.

 

Related Agreement means any document entered into by the Landlord and the Tenant
(or parties related to the Tenant) in connection with this Lease.

 

Rent means the yearly amount in Item 8 as varied under this Lease.

 

Rent Day means the Commencement Date and, for each subsequent month, the day in
Item 8.

 

Review Notice has the meaning given in clause 3.1.

 

Rules means the rules of the Land or the Building (as determined by the
Landlord) set out in Schedule 1 as varied or added to under this Lease.

 

Security means any or all of:

 

 

(a)

a charge, mortgage, lien or pledge; or

 

 

(b)

a security interest as defined in the PPSA.

 

Security Deposit means a deposit by cash or bank cheque for the amount
identified in Item 15.

 

Services means services such as water, sewerage, drainage, gas, electricity
(including electricity generated from renewable and low-carbon sources),
communications, fire fighting, air conditioning, lifts and escalators to or of
the Premises or the Land which is provided by Authorities, the Landlord or any
person authorised by the Landlord and includes all plant and equipment in
connection with them.

 

Taxable Supply has the meaning given by the GST Law, excluding the reference to
section 84-5 of the A New Tax System (Goods and Services Act) 1999 (Cth).

 

Tenant's Business means the business carried on from the Premises.

 

Tenant's Contribution means for an Outgoings Year:

 

[gkllef0vo2m2000001.jpg]

 

where:

 

 

TP =

the proportion that the area of the Premises bears to the net lettable area of
the Building or Buildings on the Land, as determined by the Landlord from time
to time

 

 

N =the number of days of the Term in that Outgoings Year A =the Outgoings for
that Outgoings Year

Y =the number of days in that Outgoings Year

 

Tenant's Employees and Agents means each of the Tenant's employees, officers,
agents, contractors and invitees.

 

Tenant's Property means all property on the Premises which is not Landlord's
Property or Services.

 

Tenant Service Request System means the Landlord’s web based system for general
tenant and Landlord communication.

 

Page 11 of 47

 

--------------------------------------------------------------------------------

 

Term means the period from and including the Commencement Date to and including
the Expiry Date.

 

Unremedied Breach means a breach by the Tenant in respect of which the Landlord
has given the Tenant a notice requiring remedy of the breach within a reasonable
period, and the Tenant failed to comply with the Landlord's notice.

 

Valuer means a person nominated in writing by the president (or other principal
officer for the time being) of the Institute in accordance with clause 3.6 who,
as at the date of the nomination, must:

 

 

(a)

have practised as a valuer for not less than 5 years in the Sydney metropolitan
area;

 

 

(b)

be a member of the Institute; and

 

 

(c)

be registered to practise as a valuer of the kind of premises for which rent
review is required under this Lease.

 

 

WHS Act means the Work Health and Safety Act 2011 (NSW);

 

WHS Laws means any occupational health and safety law, regulation or by-law that
applies to any work carried out or to be carried out on the Premises and
includes the provisions under the WHS Act and the WHS Regulation;

 

WHS Regulation means the Work Health and Safety Regulations 2017 (NSW);

 

 

1.2

Interpretation

 

Unless the contrary intention appears:

 

 

(a)

the singular includes the plural and vice versa;

 

 

(b)

person includes a firm, a body corporate, an unincorporated association or an
Authority;

 

 

(c)

an agreement, representation or warranty:

 

 

(i)

in favour of two or more persons, is for the benefit of them jointly and
severally; and

 

 

 

(ii)

on the part of two or more persons, binds them jointly and severally; and

 

 

(d)

a reference to:

 

 

(i)

this Lease in the cover sheet, any annexure or schedule to this Lease is a
reference to the lease constituted by the cover sheet and each of those
annexures and schedules; and

 

 

 

(ii)

a person includes the person's executors, administrators, successors,
substitutes (including persons taking by novation) and assigns; and

 

 

 

(iii)

a document includes any variation or replacement of it; and

 

 

(iv)

a law includes regulations and other instruments under it and amendments or
replacements of any of them; and

 

 

 

(v)

a thing includes the whole and each part of it collectively and each of them
individually; and

 

 

 

(vi)

a financial rate includes any replacement of that rate from time to time; and

 

 

(vii)

a group of persons includes all of them collectively, any two or more of them
collectively and each of them individually; and

 

 

Page 12 of 47

 

--------------------------------------------------------------------------------

 

 

(viii)

the president of a body or Authority includes any person acting in that
capacity; and

 

 

 

(ix)

Guarantor is a reference to all of the persons named as Guarantor jointly and
each of them severally. An agreement, representation, warranty or indemnity on
the part of the Guarantor binds the persons named as Guarantor jointly and each
of them severally; and

 

 

 

(e)

including (in any form) or such as when introducing a list of items does not
limit the meaning of the words to which the list relates to those items or to
items of a similar kind.

 

 

 

 

2.

Rent

 

 

2.1

Payment of Rent

 

The Tenant must pay the Rent by equal monthly instalments in advance on each
Rent Day.

 

 

2.2

Broken periods

 

If an instalment is for a period of less than one month, then that instalment is
that proportion of one twelfth of the Rent which the number of days in the
period bears to the number of days in the month in which that period begins.

 

 

2.3

Set Rent increases

 

The Rent increases on and from each Fixed Rent Review Date by the percentage
associated with that Fixed Rent Review Date in Item 9.

 

 

 

3.

Not used.

 

 

 

4.

Outgoings and other payments for Services

 

 

4.1

Tenant’s percentage

The Tenant's percentage of Outgoings is the proportion (expressed as a
percentage) that the area of the Premises bears to the area of the Building (as
determined by the Landlord).

 

 

4.2

Tenant's Contribution to Outgoings

 

The Tenant must pay the Tenant's Contribution for each Outgoings Year within 14
days after notice is given under clause 4.6.

 

 

4.3

Payments on account of Tenant's Contribution

 

The Landlord may give the Tenant a notice for each Outgoings Year stating the
Landlord's estimate of the Outgoings and the Tenant's Contribution for that
Outgoings Year. The Landlord may revise the estimate at any time.

 

 

4.4

Payment by instalments

 

If the Landlord gives a notice under clause 4.3, the Tenant must pay instalments
in advance on each Rent Day on account of the Tenant's Contribution. Each
instalment is the Landlord's estimate of the Tenant's Contribution for the
Outgoings Year divided by the number of Rent Days (excluding the Commencing
Date) in that Outgoings Year.

 

 

4.5

Subsequent Outgoings Years

 

In each Outgoings Year after the first, until the Landlord gives the Tenant a
notice of the Landlord's estimate for that Outgoings Year, the Tenant must pay
on each Rent Day, on account of the Tenant's Contribution, an instalment equal
to that payable on the previous Rent Day.

Page 13 of 47

 

--------------------------------------------------------------------------------

 

 

4.6

Notice of actual Outgoings

As soon as possible after the end of an Outgoings Year, the Landlord must give
to the Tenant a notice giving reasonable details of the actual Outgoings.

 

 

4.7

Adjustments

 

On the next Rent Day after the Landlord gives the Tenant a notice of either
estimated (including any revision) or actual Outgoings, the Tenant must pay the
Landlord (or the Landlord must credit the Tenant with) the difference between
what the Tenant has paid on account of the Tenant's Contribution for the
Outgoings Year to which the notice applies and what the notice says is payable.

 

4.8

Change of Area

If the Landlord, acting reasonably, is satisfied that the area of the Land (as
determined by the Landlord) or the Premises has changed, the Landlord may notify
the Tenant of the revised area and the parties will be bound by the revised area
from the date of such notice.  If requested by the Tenant, the Landlord will
provide a plan evidencing any alteration to the Premises area.  

 

 

4.9

Services to Premises

 

 

(a)

The Tenant must pay on time for all Services used in the Premises including 100%
of the cost of Services separately metred to the Premises or designated to the
Premises or consumed in the Premises and immediately pay all costs incurred by
the Landlord in installing meters or submeters to the Premises (which the
Landlord may do in its discretion).

 

 

 

(b)

The Tenant must maintain any meters or submeters installed in the Premises.

 

 

5.

Payment Requirements

 

 

5.1

Method of payment

 

The Tenant must make payments under this Lease to the Landlord (or to a person
nominated by the Landlord in a notice to the Tenant) by the method which the
Landlord reasonably requires (including by direct debit or other electronic
funds transfer) without set-off, counterclaim, withholding or deduction.

 

 

5.2

No demand

 

The Landlord need not make demand for any amount payable by the Tenant unless
this Lease says that demand must be made.

 

5.3

Rent Day

 

If the Tenant must pay an amount on the next Rent Day and there is no next Rent
Day, then the Tenant must pay that amount within 7 days after the Landlord
demands it.

 

 

5.4

Expiry or termination

 

Expiry or termination of this Lease does not affect the Tenant's obligations to
make payments under this Lease for periods before then.

 

 

5.5

GST indemnity

 

 

(a)

Capitalised expressions which are not defined in this Lease but which have a
defined meaning in the GST Law have the same meaning in this clause.

 

 

 

(b)

If GST is payable on a Taxable Supply made under, by reference to or in
connection with this Lease, the party providing the Consideration for that
Taxable Supply must also pay the GST Amount as additional Consideration. This
clause does not apply to the extent that the Consideration for the Taxable
Supply is expressly stated to be GST inclusive.

 

Page 14 of 47

 

--------------------------------------------------------------------------------

 

 

 

(c)

Any reference in the calculation of any indemnity, reimbursement or similar
amount to a cost, expense or other liability incurred by a party, must exclude
the amount of any Input Tax Credit entitlement of that party in relation to the
relevant cost, expense or other liability. A party will be assumed to have an
entitlement to a full Input Tax Credit unless it demonstrates otherwise prior to
the date on which the Consideration must be provided.

 

 

 

(d)

The GST Amount is payable on the earlier of:

 

 

(i)

the first date on which all or any part of the Consideration for the Taxable
Supply is provided; and

 

 

 

(ii)

the date 7 days after the date on which a Tax Invoice is issued in relation to
the Taxable Supply.

 

 

 

(e)

This clause will continue to apply after expiration or termination of this
Lease.

 

 

5.6

Interest on overdue money

 

If the Tenant does not pay any amount payable by it under this Lease on time, it
must pay interest on that amount on demand by the Landlord from when it becomes
due for payment until it is paid in full. The Tenant must pay the interest at
the end of each month without demand. Interest is calculated from the due date
for payment on daily balances at the rate set out in Item 16.

 

 

 

6.

Insurances

 

 

6.1

Tenant to take out insurance

 

The Tenant must:

 

 

(a)

in connection with the Premises, effect no later than the Commencement Date and
maintain throughout the Term with independent and reputable insurers and on
terms approved by the Landlord (who may not unreasonably withhold its approval)
in the name of the Tenant and noting the interest of the Landlord as a 'Joint
Loss Payee':

 

 

 

(i)

public liability insurance for at least the amount in Item 12 in respect of each
occurrence (as varied by notice from time to time from the Landlord (acting
reasonably) to the Tenant);

 

 

 

(ii)

plate glass insurance for replacement value;

 

 

(iii)

insurance to cover loss or damage to the Tenant's Property and for an amount
equal to the value of the Tenant's Property;

 

 

 

(iv)

workers compensation insurance; and

 

 

(v)

other insurances which are required by law or which, in the Landlord's
reasonable opinion, a prudent tenant of the Premises would effect, including
those in connection with Tenant's works on the Premises;

 

 

 

(b)

on each renewal date of the insurances required to be effected under clause
6.1(a) and otherwise when asked to do so, give the Landlord evidence that it has
complied with clause 6.1(a) and, if requested by the Landlord, do all things
reasonably required to assist the Landlord in any review of insurance
arrangements undertaken by or on behalf of the Landlord;

 

 

 

(c)

notify the Landlord if:

 

 

(i)

an insurance policy required by this clause 6.1 is cancelled; or

 

Page 15 of 47

 

--------------------------------------------------------------------------------

 

 

(ii)

an event occurs which may give rise to a claim under or which may affect rights
under an insurance policy in connection with the Premises, the Land, the
Building or property in them; or

 

 

 

(iii)

if the Tenant becomes aware that the insurer is or may be the subject of an
Insolvency Event; and

 

 

 

(d)

ensure that all insurance policies taken out under this clause 6 are on an
occurrence, not a claims made, basis.

 

 

 

6.2

Effect on insurances

 

The Tenant may not, without the Landlord’s approval, do or fail to do anything
which may:

 

 

(a)

affect rights under any insurance required to be effected under clause 6.1; or

 

 

(b)

affect the right to make any claim under any such insurances; or

 

 

(c)

increase an insurance premium payable by the Landlord in connection with the
Premises, the Land, the Building or property in them; or

 

 

 

(d)

conflict with any laws or the requirements of any Authority or with any
requirement of the Landlord's insurer(s) relating to fire or fire safety or
prevention or with any insurance policy in respect of the Premises, the Land,
the Building or property in them.

 

 

The Tenant must pay the actual cost to the Landlord of giving its approval under
this clause 6.2 and also any additional or excess premiums payable.

 

 

6.3

Landlord to maintain insurance

 

The Landlord will maintain the following insurances:

 

(a)

public liability insurance for an amount reasonably determined by the Landlord
from time to time in respect of each occurrence; and

 

 

 

(b)

industrial special risks policy covering loss or damage to the Premises
(including loss of gross rent for up to 24 months).

 

 

 

7.

Indemnities and Releases

 

 

7.1

Exclusion of Landlord’s liability

 

The Tenant occupies the Premises and uses the Building and the Land at its own
risk.

 

 

7.2

Indemnities

 

The Tenant is liable for and indemnifies the Landlord against liability, loss or
damage arising from, and cost incurred in connection with, any of the following:

 

 

(a)

damage, loss, injury or death caused or contributed to by the wilful or
negligent act or omission or by the default of the Tenant or of the Tenant's
Employees and Agents; and

 

 

 

(b)

the Landlord doing anything which the Tenant must do under this Lease but has
not done or which the Landlord considers the Tenant has not done properly; and

 

 

 

(c)

any breach of any environmental laws by the Tenant or by the Tenant's Employees
and Agents; and

 

 

 

(d)

any breach of any work, health and safety laws by the Tenant or by the Tenant's
Employees and Agents; and

 

 

 

(e)

any breach by the Tenant of this Lease; and

Page 16 of 47

 

--------------------------------------------------------------------------------

 

 

 

(f)

any breach of a warranty given by the Tenant under this Lease; and

 

 

(g)

any accident on or about the Land or the Building not caused by the Landlord,

 

except to the extent caused by the negligent act or negligent omission or by the
default of the Landlord or its employees, contractors or agents.

 

 

7.3

Release of Landlord

 

The Tenant releases the Landlord from, and agrees that the Landlord is not
liable for, liability or loss arising from, and cost incurred in connection
with, any of the following:

 

 

(a)

damage, loss, injury or death unless it is caused by the Landlord's wilful or
negligent act or omission or by the default of the Landlord; and

 

 

 

(b)

anything the Landlord is permitted or required to do under this Lease; and

 

 

(c)

subject to the Landlord having complied with its obligations in clause 13.3, a
Service not being available, being interrupted or not working properly; and

 

 

 

(d)

subject to the Landlord having complied with its obligations in clause 13.3, the
Landlord's plant and equipment not working properly; and

 

 

 

(e)

any fire, bomb threat or other emergency drill or the Tenant evacuating the Land
or the Building because of any fire, bomb threat or other emergency; and

 

 

 

(f)

the operation of any statute, regulation or notice issued by an Authority; and

 

 

(g)

any strike, accident, riot, industrial action or civil disturbance; and

 

 

(h)

the Landlord being required to investigate, test, evaluate, monitor, remediate,
secure or manage any contamination or environmental matter concerning the Land
or the Building.

 

 

 

7.4

Independent obligation

 

Each indemnity is independent from the Tenant's other obligations and continues
during this Lease and after it expires or is terminated. The Landlord may
enforce an indemnity before incurring expense.

 

 

 

8.

Use

 

 

8.1

Permitted Use

 

The Tenant must use the Premises only for the Permitted Use.

 

 

8.2

Tenant to satisfy itself

 

The Tenant represents to the Landlord that it has satisfied itself that the
Premises, the Land, the Building and the Services are suitable for the Permitted
Use.

 

 

8.3

No warranty as to use

 

The Landlord gives no warranty (either present or future) as to the suitability
of the Premises or the use to which the Premises may be put. The Tenant:

 

 

(a)

accepts this Lease with full knowledge of and subject to any prohibitions or
restrictions on the use of the Premises from time to time under any laws or the
requirements of any Authority; and

 

 

Page 17 of 47

 

--------------------------------------------------------------------------------

 

 

(b)

must obtain, maintain and comply at its cost with any consent or approval from
any Authority necessary or appropriate for the Permitted Use under any
requirement or law; and

 

 

 

(c)

must not by any act or omission cause or permit any consent or approval referred
to in clause 8.3(b) to lapse or be revoked.

 

 

 

8.4

Work Health & Safety

 

The Tenant agrees:

 

 

(a)

that it is the controller of the Premises and that it will comply at its own
expense with all obligations which the Tenant has under the WHS Laws as a
controller of premises and employer, including its obligation to conduct a risk
assessment of its activities within the Premises; and

 

 

 

(b)

to notify the Landlord of any risks to the health and safety of persons using:

 

 

(i)

the Premises; or

 

 

(ii)

the Landlord’s Property;

 

immediately after becoming aware of such risks.

 

 

8.5

Appointment of Lessee as Principal Contractor

 

 

(a)

Without limiting or in any way affecting the Lessee's obligations under this
Lease, or otherwise at Law, where any work is to be undertaken at the Premises
(whether during the Term or any licence period before the Commencing Date), for
the purposes of the WHS Regulations, the Landlord:

 

 

 

(i)

appoints the Tenant and the Tenant accepts its appointment as the Principal
Contractor; and

 

 

 

(ii)

authorises the Tenant as Principal Contractor to manage or control the workplace
to the extent necessary to discharge the duties of a Principal Contractor under
the WHS Regulations.

 

 

 

(b)

Where clause 8.5(a) applies:

 

 

(i)

the Tenant must perform the functions and discharge the duties of Principal
Contractor; and

 

 

 

(ii)

the Tenant's appointment as Principal Contractor for the Work continues until
the End Date.

 

 

Despite clause 8.5(a), the Tenant may ask the Lessor to consent to the
appointment of a third party as the Principal Contractor in place of the Lessee
for certain Work and if the Lessor consents to that appointment, the Lessee must
immediately ensure the third party is formally appointed as the Principal
Contractor.

 

 

8.6

Access

 

Subject to the provisions of this Lease, any law or requirement of an Authority
and Item 14, the Tenant may have access to and operate its business from, the
Premises during the Access Hours for the Term (and any holding over under clause
15), 24 hours a day, 7 days a week, 52 weeks a year.

 

Page 18 of 47

 

--------------------------------------------------------------------------------

 

 

9.

Tenant's Additional Obligations

 

 

9.1

Compliance with requirements

 

The Tenant must:

 

 

(a)

comply on time with all laws and the requirements of Authorities in connection
with the Premises, the Tenant's Business, the Tenant's Property and the use or
occupation of the Premises (including obtaining and complying with all permits
or approvals), but the Tenant need not carry out structural work unless it is
required in connection with the Tenant’s particular use or occupation of the
Premises or the act, negligence or default of the Tenant or of the Tenant's
Employees and Agents;

 

 

 

(b)

inform the Landlord of damage to the Land, the Building or the Premises or of a
faulty Service immediately after it becomes aware of it using the Landlord’s
electronically based Tenant Service Request System or such other method as the
Landlord shall from time to time notify to the Tenant; and

 

 

 

(c)

observe the recommended maximum load weights throughout the Land, the Building
and the Premises; and

 

 

 

(d)

participate in any fire, bomb threat or other emergency drill of which the
Landlord gives reasonable notice; and

 

 

 

(e)

evacuate the Premises, the Land or the Building immediately and in accordance
with the Landlord's directions when informed of any actual or suspected fire,
bomb threat or other emergency; and

 

 

 

(f)

promptly, when asked by the Landlord, do everything necessary for the Tenant to
do to enable the Landlord to exercise its rights under this Lease; and

 

 

 

(g)

comply with all Rules of which it has notice. The Tenant acknowledges that it
has notice of the Rules in Schedule 1; and

 

 

(h)

on or before the date on which the Tenant executes this Lease, procure the
Guarantor to give the guarantee and indemnity set out in clause 22 by signing
this Lease as guarantor. This clause 9.1(h) is an essential term of this Lease.

 

 

 

9.2

Other activities by the Tenant

 

The Tenant must not:

 

 

(a)

alter the Landlord's Property or remove it from the Premises without the
Landlord's approval; or

 

 

 

(b)

store, bring onto, use or release Hazardous Materials on the Premises or in the
Common Areas, the Land or the Building except as necessary for the Permitted
Use; or

 

 

 

(c)

manufacture, produce or carry on any activity which creates or leads to the
creation of any Hazardous Materials except as necessary for the Permitted Use;
or

 

 

 

(d)

permit the Premises, the Land, the Building or the environment to be
contaminated, polluted or affected by any Hazardous Materials; or

 

 

 

(e)

do or not do anything which would result in any Authority issuing any notice,
direction or order requiring any clean up, decontamination, remedial action or
making good under any law; or

 

 

 

(f)

do or not do anything which would constitute a violation or contravention of any
law relating to the environment or occupational health and safety; or

 

 

 

(g)

do anything in or around the Land or the Building which in the Landlord's
reasonable opinion may be annoying, dangerous or offensive; or

 

Page 19 of 47

 

--------------------------------------------------------------------------------

 

 

 

(h)

do anything to overload or interfere with the Common Areas, facilities to the
Land or the Building or Services nor use them for anything other than their
intended purpose; or

 

 

 

(i)

allow anything to endanger or threaten the Land, the Building, the Premises or
occupants of the Land or the Building.

 

 

 

9.3

Consequential activities

 

If the Tenant may not do something in connection with this Lease, then it may
not do anything which may result in it happening.

 

 

9.4

Tenant’s Employees and Agents

 

The Tenant must ensure that the Tenant's Employees and Agents comply, if
applicable, with the Tenant's obligations under this Lease.

 

 

9.5

Directory boards and property branding boards

 

If the Landlord at the Tenant’s request provides the Tenant with identification
of the Tenant’s Business on any sign or directory board installed by the
Landlord in or near any entrances to the Land or the Building, the Tenant must
pay to the Landlord on demand the Landlord's costs of doing so.

 

 

9.6

Advertisements and signs

 

The Tenant must not, without the Landlord's prior approval (given or withheld in
its absolute discretion), and without any relevant approval of an Authority:

 

 

(a)

affix or display any advertisement, logo, notice, sign or other device on, to or
in the Building; or

 

 

(b)

use the name of or any picture, likeness or image of the Building for any
advertisement or purpose other than as the address and place of business of the
Tenant (and then only while the Tenant is in occupation of the Premises).

 

 

 

 

10.

Cleaning the Premises

 

 

10.1

Tenant to keep clean

 

The Tenant must:

 

 

(a)

keep the Premises and everything in them clean, tidy and free of refuse and
vermin and comply with the Landlord's reasonable directions in that regard; and

 

 

 

(b)

enter into and keep in force during the Term a contract to clean the Premises
with a contractor approved by the Landlord and ensure that the contractor
complies with the Landlord’s reasonable directions in connection with its
conduct in the Land or the Building and other contractors working in the Land or
the Building.

 

 

 

 

11.

Repair and Tenant's Works

 

 

11.1

Landlord's approval

 

The Tenant may not carry out any works (including installing fixtures or
fittings or making alterations) to or in the Premises without the Landlord's
prior written approval (such approval not to be unreasonably withheld). If the
Landlord gives approval, it may when giving it, impose conditions. The Tenant
must comply with those conditions.

 

Page 20 of 47

 

--------------------------------------------------------------------------------

 

 

11.2

Tenant's works

 

The Tenant must ensure that any works which it does, including works under
clause 11.4, are done:

 

 

(a)

by contractors and consultants who

 

 

(i)

are suitably qualified, competent and experienced in carrying out such works;
and

 

 

(ii)

comply with any experience or competency criteria specified by the Landlord; and

 

 

(iii)

comply with the requirements under the work health and safety laws; and

 

 

(iv)

have a current public liability insurance policy for at least the amount in Item
12 (or such other amount as the Landlord reasonably considers necessary from
time to time); and

 

 

 

(v)

are either nominated by or approved by the Landlord who may not unreasonably
withhold its approval; and

 

 

 

(b)

in a proper and workmanlike manner and without disturbance or disruption to
other tenants or occupants of the Land or the Building; and

 

 

 

(c)

in accordance with any plans, specifications and schedule of finishes required
and approved by the Landlord (who may not unreasonably withhold its approval)
which must be accompanied by certifications to the Landlord's satisfaction from
architects, engineers or other consultants nominated by the Landlord; and

 

 

 

(d)

in accordance with all laws and the requirements of Authorities and the Tenant
must promptly obtain and give to the Landlord any certificate or certificates
required by any

 

Authority approving the occupancy of the Premises by the Tenant and any works
completed by the Tenant; and

 

 

(e)

in accordance with the Landlord's reasonable requirements and directions from
time to time.

 

 

The Tenant must stop carrying out the works if requested by the Landlord if the
Landlord believes they are in breach of any provision of this Lease, including
clause 9.2.

 

 

11.3

Repair of items

 

The Tenant acknowledges that at the Commencement Date (or earlier occupation
date, if applicable), the Premises were in good repair and condition.

 

 

11.4

Repair and replacement

 

The Tenant must:

 

 

(a)

keep the Premises and the Tenant's Property in good repair and condition,
excluding fair wear and tear and having regard to their condition at the
Handover Date; and

 

 

 

(b)

promptly replace worn or damaged items in or attached to the Premises (including
any glass, Tenant's Property with items of similar quality as at the Handover
Date (or earlier occupation date, if applicable), subject to fair wear and tear,
structural works or major part component replacement (unless caused or
contributed to by the Tenant); and

 

 

 

(c)

promptly make good any damage caused by the Tenant or the Tenant's Employees and
Agents to the Premises, the Land or the Building.

 

 

 

Page 21 of 47

 

--------------------------------------------------------------------------------

 

 

12.

Transfer and Other Dealings

 

 

12.1

Prohibited dealings

 

The Tenant may only transfer this Lease, sublet, licence or otherwise part with
possession of the Premises in accordance with clause 12.2.

 

 

12.2

Transfer conditions

 

The Tenant may only transfer this Lease or sublet or licence or otherwise part
with possession of the Premises if, before it does so:

 

 

(a)

at least one month prior to the proposed transfer, sublease, licence or other
dealing, it gives the Landlord written notice of the proposed dealing; and

 

 

 

(b)

it satisfies the Landlord (acting reasonably) that the proposed transferee,
sub-tenant, licensee or other person taking possession (each called in this
clause the new tenant) is financially sound and capable of performing the
Tenant's obligations under this Lease and will be conducting the Permitted Use;
and

 

 

 

(c)

the Landlord provides its written consent to the transfer, sublease or licence;
and

 

 

(d)

the Tenant is not released from its obligations under this Lease; and

 

 

(e)

the proposed new tenant signs a document relating to the transfer or other
dealing in a form reasonably required by the Landlord; and

 

 

 

(f)

any guarantee or guarantee and indemnity, bank guarantee or other security
reasonably required by the Landlord is provided; and

 

 

(g)

the Landlord has obtained any consents it has agreed to obtain; and

 

 

(h)

the Tenant is not in default or any default has been waived in writing by the
Landlord; and

 

 

(i)

the Tenant and the proposed new tenant comply with all the Landlord's reasonable
requirements; and

 

 

 

(j)

in the case of a proposed sublease, if the rent payable by the new tenant under
the sublease is at a rate per square metre which is less than the rate then
payable by the Tenant under this Lease, the Tenant must provide to the Landlord
a written acknowledgement in a form satisfactory to the Landlord of that fact
and that the rent payable by the new tenant under the sublease cannot be used as
evidence in the assessment of the Rent payable under this Lease.

 

 

 

12.3

Change in control of Tenant: company

 

If:

 

 

(a)

the Tenant is a company which is not listed or is wholly owned by a company
which is not listed on the Australian Securities Exchange; and

 

 

 

(b)

there is a proposed change in the shareholding of the Tenant or its holding
company so that a different person or group of persons from that existing at the
date on which the Tenant acquired its interest in this Lease will control the
composition of the board of directors or more than 50% of the shares giving a
right to vote at general meetings,

 

 

then that proposed change in control is treated as a proposed transfer of this
Lease, the person or group of persons acquiring control is treated as the
proposed new tenant and clause 12.2 (except for clause 12.2(d)) applies.

 

Page 22 of 47

 

--------------------------------------------------------------------------------

 

 

12.4

Change in control of Tenant: unit trust

 

If:

 

 

(a)

the Tenant is the trustee of a unit trust which is not listed on the Australian
Securities Exchange; and

 

 

 

(b)

there is a proposed change in the ownership of units in the unit trust so that a
different person or group of persons from that existing at the date on which the
Tenant acquired its interest in this Lease will effectively control the unit
trust,

 

 

then that proposed change in control is treated as a proposed transfer of this
Lease, the person or group of persons acquiring control is treated as the
proposed new tenant and clause 12.2 (except for clause 12.2(d)) applies.

 

 

12.5

Securities

 

 

(a)

The Tenant:

 

 

(i)

must not create or allow to exist a Security over the Tenant's interest in this
Lease; and

 

 

 

(ii)

must not, without the Landlord's written approval, create or allow to exist a
Security over the Tenant's Property which is not a Permitted Security.

 

 

 

(b)

The Landlord must not unreasonably withhold the Landlord's approval to a request
under clause 12.5(a)(ii) for a Security being created over the Tenant's Property
if the Security being created is:

 

 

 

(i)

a general security agreement over the Tenant's assets (excluding this Lease);
and

 

(ii)

granted by the Tenant in the ordinary course of business in good faith as a
means of securing a bank overdraft facility or financing the Tenant's Property
(as the case may be).

 

 

 

(c)

An approval provided by the Landlord under clause 12.5(a)(ii):

 

 

(i)

may be subject to conditions stipulated by the Landlord; and

 

 

(ii)

will be conditional on the Tenant executing a waiver deed in the form required
by the Landlord.

 

 

 

(d)

In this clause 12.5, Permitted Security means:

 

 

(i)

the interest of a supplier who delivers stock or other goods to the Tenant, in
that stock or other goods; or

 

 

 

(ii)

a Security taken over property to the extent that it secures all or part of its
purchase price; or

 

 

 

(iii)

the interest of a lessor or bailor under a PPSA Lease; or

 

 

(iv)

any Security advised to the Landlord by notice from the Tenant before entering
into this Lease and agreed to by the Landlord in writing,

 

 

 

(v)

but does not include any security in this Lease.

 

 

12.6

Prohibited Persons and Transactions

 

The Tenant represents and warrants that neither the Tenant nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under

Page 23 of 47

 

--------------------------------------------------------------------------------

 

regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and will not transfer this Lease to, contract
with or otherwise engage in any dealings or transactions or be otherwise
associated with such persons or entities.

 

 

12.7

Force majeure

 

Other than for the Tenant’s obligations under this Lease that can be performed
by the payment of money (including payment of Rent and maintenance of
insurance), whenever a period of time is prescribed in this Lease for action to
be taken by either party, such party shall not be liable or responsible for, and
there shall be excluded from the computation of any such period of time, any
delays due to strikes, riots, acts of God, shortages of labour or materials,
war, terrorist acts or activities, governmental laws, regulations, or
restrictions, or any other causes of any kind whatsoever which are beyond the
control of such party.

 

 

 

13.

Landlord's Additional Obligations and Rights

 

 

13.1

Services

 

 

(a)

The Landlord will ensure that all base building components including plumbing,
fixtures and fittings, air conditioning and mechanical ventilation, motorised
roller shutters, doors and lights are fully operational at the Commencement
Date.

 

 

(b)

The Tenant acknowledges that as at the Commencement Date, all base building
essential services meet the Australian Standards that were required as at the
time of construction of the Premises including but not limited to the following:
fire hose reels, air conditioning systems, power supplies, exit doors, exit
signs, fire detectors, fire doors, fire hydrants, smoke alarms and sprinkler
systems. The Landlord has no obligation to ensure that any services to be
installed by the Tenant as part of its fitout meet the Australian Standards.

 

 

 

13.2

Quiet enjoyment

 

Subject to the Landlord's rights, while the Tenant complies with its obligations
under this Lease, it may occupy the Premises during the Term without undue
interference by the Landlord or by any person rightfully claiming under the
Landlord.

 

 

13.3

Air conditioning

 

Subject to the indemnities and releases made by Tenant in favour of Landlord as
set forth in clauses 7.2 and 7.3, the Landlord must take reasonable action to
keep:

 

 

(a)

the air conditioning available to any part of the Premises used as offices at
all times on weekdays between 8:30am and 5:00pm; and

 

 

 

(b)

the Landlord's air conditioning plant and equipment in any part of the Premises
used as offices in good working order.

 

 

The Tenant may not claim compensation or damages or terminate this Lease or stop
or reduce payments under it because a Service is not available or is interrupted
or fails or any part of the Landlord's Property breaks down.

 

 

13.4

Landlord’s Rights

 

The Landlord may:

 

 

(a)

carry out any works on the Land or in or to the Building (including alterations
and redevelopment), or close or otherwise use the Common Areas, if the Landlord
takes reasonable steps (except in emergencies) to minimise interference with the
Tenant's use and occupation of the Premises; and

 

Page 24 of 47

 

--------------------------------------------------------------------------------

 

 

 

(b)

exclude or remove any person from the Premises, the Land or the Building; and

 

 

(c)

restrict access to Common Areas if the Landlord takes reasonable steps (except
in emergencies) to minimise interference with the Tenant's use and occupation of
the Premises; and

 

 

 

(d)

permit functions, displays and other activities in the Land or the Building; and

 

 

(e)

install and use public address and emergency systems throughout the Land or the
Building (including the Premises); and

 

 

 

(f)

change the direction or flow of pedestrian or vehicular traffic into, out of or
through the Premises, the Land or the Building; and

 

 

 

(g)

change the name, logo of or signage of the Building; and

 

 

(h)

close the Land or the Building in an emergency; and

 

 

(i)

install, use, maintain, replace, repair, alter and add to the Services (or any
part of them) from, to, servicing or in the Premises, if the Landlord takes
reasonable steps (except in emergencies) to minimise interference with the
Tenant's use and occupation of the Premises; and

 

 

 

(j)

enter the Premises to carry out fire compliance upgrade or other essential
works,and the Tenant may not make any claim or abate any payment or terminate
this Lease if the Landlord exercises any of its rights under this clause 13.4.

 

 

 

13.5

Landlord may enter

 

 

(a)

The Landlord may, with its architects, consultants, workmen, sustainability
engineers, auditors and others authorised by the Landlord, enter the Premises at
reasonable times on reasonable notice to see if the Tenant is complying with its
obligations under this Lease or to do anything which either party must or may do
under this Lease or which is necessary to comply with any law or the
requirements of any Authority. In doing so, the Landlord will take reasonable
steps to minimise interference with the Tenant’s use and occupation of the
Premises.

 

 

 

(b)

If the Landlord decides there is an emergency, the Landlord may enter at any
time without notice.

 

 

 

13.6

Prospective tenants or purchasers

 

After giving reasonable notice, the Landlord may during the Term:

 

 

(a)

enter the Premises to show prospective purchasers through the Premises and
display from the Premises a sign indicating that the Premises is for sale; and

 

 

 

(b)

show prospective tenants through the Premises and display from the Premises a
sign indicating that the Premises is available for lease.

 

 

 

13.7

Enforcing rights

 

The Tenant acknowledges that the Landlord may enforce its rights against the
Tenant whether or not the Landlord enforces its rights against other tenants or
occupiers of the Land or the Building.

 

 

13.8

To deal with the Land

 

 

(a)

The Landlord may:

 

 

(i)

subdivide the Land (excluding the Premises); or

 

Page 25 of 47

 

--------------------------------------------------------------------------------

 

 

(ii)

grant easements or other rights over it or the Premises,

 

unless this would have a substantial adverse effect on the Tenant's use or
occupation of the Premises.

 

 

(b)

The Tenant:

 

 

(i)

must promptly sign all plans and other documents reasonably required by the
Landlord to enable the Landlord to exercise its rights under clause 13.8(a); and

 

 

 

(ii)

must not make any objection, claim for compensation or abatement of Rent or any
other money payable under this Lease in relation to any such dealing; and

 

 

 

(iii)

acknowledges that the Landlord may for:

 

 

(A)

the purpose of the provision of public or private access to the Land or the
Premises;

 

 

 

(B)

the purpose of rectifying any encroachment;

 

 

(C)

the support of structures in the future erected on or from adjoining land;

 

 

(D)

the purpose of satisfying any condition of any approval issued by any Authority
in respect of the development of the Land; or

 

 

(E)

any Service,

 

dedicate land or transfer, grant or create or take the benefit of any easement
or other right to or from, or enter into any arrangement or agreement with, any
owners, tenants or occupiers or others having an interest in any land (including
the Land) near the Premises or with any Authority (under any valid and
enforceable requirement of that Authority) as the Landlord thinks fit.

 

 

(c)

This Lease will be taken to be subject to that easement or other right as
envisaged by this clause 13.8 and the Tenant will promptly on request by the
Landlord provide its consent to that easement or other right in the form
reasonably required by the Landlord.

 

 

 

13.9

Change of landlord

 

If the Landlord deals with its interest in the Land (including by transfer or
the grant of a head lease or concurrent lease) so that another person becomes
landlord, the Landlord is released from any obligation under this Lease arising
after it ceases to be landlord. If requested by the Landlord, the Tenant must,
at the Landlord's expense, sign the documents which that other person reasonably
requires to give it a direct contractual relationship with the Tenant.

 

 

13.10

Conversion of title

 

The Landlord may convert the title to the Building to strata (or similar) title
and the Tenant must do anything the Landlord reasonably requires concerning the
conversion, including executing any application, consent, plan, instrument or
other document reasonably required by the Landlord in connection with the
conversion, provided that the conversion does not:

 

 

(a)

materially diminish the Tenant's rights under this Lease; or

 

 

(b)

result in a substantial increase in costs to the Tenant.

 

 

13.11

Strata legislation and by-laws

 

If the Premises are, or pursuant to clause 13.10 become, a lot in a strata plan,
the Tenant must comply with and must ensure that the Tenant's Employees and
Agents comply with:

 

 

(a)

all relevant strata legislation; and

 

Page 26 of 47

 

--------------------------------------------------------------------------------

 

 

(b)

the by-laws of the strata scheme and any strata management statement or other
instrument registered in connection with the strata scheme.

 

 

 

13.12

Landlord may rectify

 

The Landlord may do anything which the Tenant should have done under this Lease
but which it has not done or which the Landlord considers the Tenant has not
done properly. The Tenant must promptly pay all reasonable expenses and costs
incurred by the Landlord under this clause 13.10.

 

 

13.13

Agents

 

The Landlord may appoint agents or others to exercise any of its rights or
perform any of its duties under this Lease. Communications from the Landlord
override those from the agents or others if they are inconsistent.

 

 

13.14

Common Areas

 

Subject to this Lease and the Rules, the Tenant and the Tenant's Employees and
Agents may use the Common Areas for the purposes for which they are intended.

 

13.15

Rules

 

The Landlord may vary the Rules or make Rules which do not materially derogate
from the Tenant's express rights under this Lease in connection with the
operation, use and occupation of the Premises, the Land or the Building. The
Landlord must give the Tenant a notice about the Rules which the Landlord makes
or changes.

 

 

13.16

Authority

 

Any right of the Landlord under this Lease may be exercised by a person
authorised by the Landlord.

 

 

 

14.

Expiry or Termination

 

 

14.1

Tenant to vacate

 

The Tenant must vacate the Premises on the earlier of the Expiry Date and the
date on which this Lease is terminated and, before vacating the Premises, unless
otherwise required by the Landlord, the Tenant must have completed the Make Good
of the Premises prior to the day which is the earlier of the Expiry Date or the
date on which the Premises are vacated by the Tenant.

 

 

14.2

If Tenant's Property not removed

 

 

(a)

If the Tenant does not Make Good as required under clause 14.1 then, without
affecting any of its other rights, the Landlord may remove and store any
fixtures, fittings, furnishings, cables, conduits, wires and other Tenant's
Property and the Landlord may also Make Good.

 

 

 

(b)

The Tenant must pay the Landlord on demand:

 

 

(i)

all costs and expenses incurred in doing the works detailed in clause 14.2(a);
and

 

 

(ii)

a fee equivalent to the aggregate of the Rent and Outgoings divided by 365 for
each day that it does not Make Good (calculated at the rate provided for in
clause 15.1(b)).

 

 

 

14.3

Forfeiture of Tenant’s Property

 

 

(a)

The Landlord may elect not to do any of the things mentioned in clause 14.2, in
which case unless the Tenant does those things by the day which is the earlier
of the Expiry Date or the date on which the Premises are vacated by the Tenant,
then to the extent

 

Page 27 of 47

 

--------------------------------------------------------------------------------

 

 

possible at law, on the Landlord giving notice to the Tenant, title to the
Tenant's Property which is not removed from the Premises by the Tenant and which
the Landlord has specified in its notice will be forfeited to the Landlord and
become the property of the Landlord.

 

 

 

(b)

The Tenant:

 

 

(i)

warrants to the Landlord that as at the Expiry Date, no third party will have
any interest or Security in or claim in respect of the items referred to in
clause 14.3(a); and

 

 

 

(ii)

must do all things necessary (if any) to complete the transfer of ownership to
the Landlord if the Landlord seeks by notice to effect a transfer of ownership
in those items to the Landlord.

 

 

14.4

Delivery of Keys

 

On the day on which the Tenant must vacate the Premises, the Tenant must give
the Landlord the keys, access cards and similar devices for the Building (if
any) and the Premises held by the Tenant, the Tenant's Employees and Agents and
any other person they have given them to.

 

 

 

15.

Holding Over

 

 

15.1

Monthly tenancy

 

If the Tenant continues to occupy the Premises after the Expiry Date with the
Landlord's prior written approval, it does so under a monthly tenancy:

 

 

(a)

which either party may terminate on one month's notice ending on any day; and

 

 

(b)

at a rent which is an amount payable at the Lease Expiry Increased by 3.5% and
Tenant’s Contribution payable by the Tenant for the preceding period of 12
months).

 

 

The amount and rate of that rent for the monthly tenancy may be reviewed at the
times and in the manner which the Landlord determines to be appropriate in its
absolute discretion, and any provision in this Lease relating to a mechanism for
the calculation of or any limitation on or right of review of any Rent does not
apply to this clause 15.1.

 

 

15.2

Conditions of monthly tenancy

 

Subject to clause 15.1, the monthly tenancy is on the same terms as this Lease
except for those changes which:

 

 

(a)

are necessary to make this Lease appropriate for a monthly tenancy (but any bond
or bank guarantee required under this Lease may not be reduced); or

 

 

 

(b)

the Landlord requires as a condition of giving its approval to the holding over,
including an increase in rent.

 

 

 

 

16.

Damage to the Premises

 

 

16.1

Damage to the Premises

 

Clauses 16.2 to 16.8 will apply if:

 

 

(a)

the Premises are damaged so that they are substantially unfit for the use of the
Tenant or substantially inaccessible; and

 

 

 

(b)

the damage has not been caused (in whole or in part) by the act, neglect or
default of the Tenant.

 

Page 28 of 47

 

--------------------------------------------------------------------------------

 

 

 

16.2

Abatement of Rent and Tenant's Contribution

 

The Tenant is not liable to pay Rent and the Tenant's Contribution to Outgoings
for the period that the Premises cannot be used or are inaccessible. If the
Premises are still useable but the useability is diminished because of the
damage, the Tenant's liability to pay Rent and Tenant’s Contribution to
Outgoings is reduced in proportion to the reduction in useability.

 

 

16.3

Dispute

 

Any dispute under this clause 16 as to the amount by which the Rent and the
Tenant's Contribution will reduce will be determined by a Valuer who:

 

 

(a)

is appointed in accordance with clause 3.6; and

 

 

(b)

acts as an expert and not as an arbitrator.

 

The parties must each pay one half of the Valuer's costs.

 

 

16.4

Restoration notice

 

If:

 

 

(a)

the Tenant wants the Landlord to repair the damage and gives the Landlord a
damage notice within 21 days after the Premises are damaged; and

 

 

 

(b)

within 3 months after receiving the damage notice, the Landlord does not give
the Tenant a restoration notice stating that the Landlord intends to repair the
damage,

 

 

then the Tenant may terminate this Lease by giving one month's notice to the
Landlord.

 

 

16.5

Tenant may terminate

 

If the Landlord does not repair the damage within a reasonable time after giving
the restoration notice, the Tenant may give the Landlord a notice of intention
to terminate, stating that the Tenant will terminate this Lease if the Landlord
does not repair the damage within a reasonable time after receiving the
termination notice. Unless the Landlord, after receiving that notice of
intention to terminate, proceeds with reasonable expedition and diligence to
commence or carry out the necessary works, the Tenant may terminate this Lease
by giving not less than one month’s notice to the Landlord. At the end of that
second notice, this Lease will be at an end.

 

 

16.6

Landlord may terminate

 

If, in the Landlord's opinion, it is impractical or undesirable to repair the
damage, then the Landlord may terminate this Lease by giving one month's notice
to the Tenant.

 

 

16.7

Termination on destruction

 

If the Premises are totally destroyed, then either party may terminate this
Lease by giving one month's notice to the other.

 

 

16.8

Release

 

Each party releases the other party from liability or loss arising from and
costs incurred in connection with the termination of this Lease under this
clause 16 but not from any breach of this Lease existing at the date of
termination.

 

 

Page 29 of 47

 

--------------------------------------------------------------------------------

 

 

17.

Default

 

 

17.1

Essential terms

 

Each obligation of the Tenant to pay money and to provide security to the
Landlord and its obligations under clauses 6, 8, 11 and 12 are essential terms
of this Lease. Other obligations under this Lease may also be essential terms.

 

 

17.2

Landlord's right to terminate

 

The Landlord may terminate this Lease by giving the Tenant notice or by re-entry
if the Tenant:

 

 

(a)

repudiates its obligations under this Lease; or

 

 

(b)

has not paid any money payable to the Landlord under this Lease for 7 days after
its due date (whether demanded or not); or

 

 

 

(c)

does not comply with an essential term of this Lease; or

 

 

(d)

does not comply with an obligation under this Lease (which is not an essential
term) and, in the Landlord's reasonable opinion:

 

 

 

(i)

the non-compliance can be remedied, but the Tenant does not remedy it to the
Landlord's reasonable satisfaction within a reasonable time after the Landlord
gives the Tenant notice to remedy it; or

 

 

 

(ii)

the non-compliance cannot be remedied or compensated for; or

 

 

(iii)

the non-compliance cannot be remedied but the Landlord can be compensated and
the Tenant does not pay the Landlord compensation satisfactory to the Landlord
for the breach within 14 days after the Landlord gives the Tenant notice to pay
it; or

 

 

 

(e)

an Insolvency Event occurs in respect of the Tenant or a guarantor of the
Tenant's performance under this Lease.

 

 

 

17.3

Recovery of money

 

If this Lease is terminated either under clause 17.2 or 17.10, without limiting
its other rights under this Lease, the Landlord may in its discretion:

 

 

(a)

at any time treat the event giving rise to that termination as a repudiation of
this Lease by the Tenant; and

 

 

 

(b)

recover from the Tenant:

 

 

(i)

all arrears of money payable by the Tenant and any interest on that money
calculated at the rate specified in Item 16, calculated in each case to that
date of termination; and

 

 

 

(ii)

all costs (including the Landlord's administration costs) incurred by the
Landlord in rectifying any breaches by the Tenant of this Lease; and

 

 

 

(iii)

all costs incurred by the Landlord in recovering any money or enforcing any
security and, where applicable, in having a determination made under clause
17.3(b)(iv); and

 

 

 

(iv)

the Loss of Bargain Damage calculated in accordance with clause 17.5 and
interest calculated in accordance with clause 17.8; and

 

 

 

(v)

all costs incurred by the Landlord for legal fees and expenses, marketing,
agency fees and to Make Good.

 

Page 30 of 47

 

--------------------------------------------------------------------------------

 

 

 

17.4

Tenant acknowledgements

 

The Tenant agrees that:

 

 

(a)

a fundamental assumption in the calculation of any Incentive was that this Lease
would continue until the Expiry Date; and

 

 

 

(b)

by entering into this Lease the Tenant represented and warranted to the Landlord
that if there was no default of the Landlord entitling the Tenant to terminate
before the Expiry Date, this Lease would continue until the Expiry Date; and

 

 

 

(c)

the Landlord will suffer loss if this Lease is terminated before the Expiry
Date, for reasons other than the default of the Landlord, including that any
Incentive was calculated on the basis of the assumption set out in clause
17.4(a) and that the Landlord relied on the representation and warranty set out
in clause 17.4(b); and

 

 

 

(d)

the Loss of Bargain Damage (together with the repayment of part of any Incentive
in accordance with clause 17.6) represents a genuine pre-estimate of the loss
which will be suffered by the Landlord, including in relation to any Incentive
and the early termination of this Lease if it does not continue until the Expiry
Date for any reason other than the Landlord's default, without limiting any
other loss or damage which the Landlord may recover in connection with early
termination of this Lease and, in particular, the other provisions of this
clause 17.

 

 

 

17.5

Loss of Bargain Damage

 

The Landlord may notify the Tenant of the Landlord's determination of the Loss
of Bargain Damage. If the Tenant disputes the Landlord's notice determining the
Loss of Bargain Damage by delivering a dispute notice within 14 days after
receiving the Landlord's notice, or if required by the Landlord, then the Loss
of Bargain Damage must be calculated by a Valuer appointed by the Landlord who
is to determine as an expert and not as an arbitrator the Loss of Bargain Damage
and who is to include in making that determination amounts for changes in market
conditions which in that Valuer's opinion are proper and whose determination
must be in writing and will be final and binding on the parties.

 

 

17.6

Forfeiture of Incentive

 

 

(a)

The Landlord may forfeit payments of, or allowances towards, the Incentive if
the Tenant is in Unremedied Breach of this Lease.

 

 

 

(b)

The extent to which the Incentive will be forfeited under clause 17.6(a) will be
equal to the period of time during which the Tenant is in Unremedied Breach, to
the effect that, if the Tenant is (for example) in Unremedied Breach for a
period of one month:

 

 

 

(i)

the Tenant will forfeit the right to one month's reduction of rent under the
Incentive; or

 

 

 

(ii)

the Tenant will forfeit the right to one months' abatement of rent under the
Incentive.

 

 

 

17.7

Not Used.

 

 

17.8

Landlord’s rights not limited

 

The rights and entitlements conferred on the Landlord by this clause 17 or their
exercise:

 

 

(a)

do not restrict or prevent the Landlord from recovering loss or damage from the
Tenant or from any security provided by or on behalf of the Tenant or from
exercising any other right or remedy which the Landlord has or may acquire; and

 

 

Page 31 of 47

 

--------------------------------------------------------------------------------

 

 

(b)

are not adversely affected by:

 

 

(i)

granting the Tenant any concession, indulgence, forbearance or time to pay; or

 

 

(ii)

any compounding or compromise reached or attempted to be reached with the
Tenant; or

 

 

 

(iii)

any acceptance of any moneys by the Landlord whether paid by the Tenant or by
any other person; or

 

 

 

(iv)

any postponement, non-exercise or alteration of any right or remedy available to
the Landlord; or

 

 

 

(v)

any alteration to this Lease agreed in writing by the Landlord; or

 

 

(vi)

the conversion of the term of this Lease to a monthly tenancy under clause
17.10; or

 

 

 

(vii)

the Landlord re-taking possession of the whole or any part of the Premises by
any means.

 

 

 

17.9

Conversion to monthly tenancy

 

If any of the events specified in clause 17.2 occurs, the Landlord may by notice
to the Tenant convert this Lease into a monthly tenancy which may be terminated
by the Landlord on one month's notice to the Tenant expiring on any date. That
monthly tenancy is to be on the same terms and conditions as this Lease (except
for the term and any option to renew) and in particular the provisions of
clauses 17.3 to 17.9 inclusive will apply as if this Lease had been terminated
without being first converted to a monthly tenancy.

 

 

17.10

Confidential information

 

All information given to the Tenant by the Landlord in connection with the
Incentive is the Landlord's confidential information and the Tenant may not
disclose it to any person without the Landlord's prior approval.

 

 

17.11

Landlord’s entitlement continues

 

This clause 17:

 

 

(a)

continues after termination of this Lease; and

 

 

(b)

does not limit any other right which the Landlord may have under this Lease
following its termination; and

 

 

 

(c)

does not permit the Landlord to recover again any amount which has been
recovered from the Tenant whether as Loss of Bargain Damage or otherwise.

 

 

 

 

18.

Costs, Charges and Expenses

 

 

(a)

The Landlord and the Tenant must each pay their own costs of and incidental to
the negotiation, preparation and execution of this Lease.

 

 

 

(b)

The Tenant must promptly pay in connection with this Lease and any document or
matter in connection with it:

 

 

 

(i)

for everything it must do; and

 

 

(ii)

all stamp duty and registration fees; and

 

Page 32 of 47

 

--------------------------------------------------------------------------------

 

 

(iii)

on demand, the Landlord's reasonable costs, charges and expenses (including
legal costs) including those for:

 

 

 

(A)

negotiating, preparing, executing, stamping and registering any actual or
proposed transfer, sublease, licence or surrender or termination of this Lease;
and

 

 

 

(B)

obtaining any consents which the Landlord must obtain before giving approvals,
considering requests for approvals and considering any information provided with
respect to any proposed dealing permitted by this Lease (even if the proposed
dealing for which approval is requested does not proceed); and

 

 

 

(c)

all costs, charges and expenses in connection with works which the Tenant
carries out, including those incurred by the Landlord and the Landlord’s
consultants in considering, approving and supervising the works and those of
modifying or varying the Premises, the Land or the Building because of the works
(including under clause 11); and

 

 

 

(d)

all costs, charges and expenses in connection with the construction and
subsequent removal and Make Good of any works requested by the Tenant in
connection with any transfer, sublease or licence of the whole or any part of
the Premises, including those incurred by the Landlord and the Landlord’s
consultants in considering, approving and supervising the works and those of
modifying or varying the Premises, the Land or the Building because of the works
(including under clause 11); and

 

 

 

(e)

on demand, the Landlord’s costs in relation to any event specified in clause
17.2 occurring, the actual or contemplated enforcement of, or actual or
contemplated exercise, preservation or consideration of any rights, powers or
remedies under this Lease.

 

 

 

 

19.

Notices

 

19.1

Address for service

 

 

A notice, request, demand, consent, approval or other communication to or by a
party or between the parties to this Lease must be:

 

(a)

in writing; and

 

 

 

(b)

left at the address or sent to the email address of the party in Item 2 or Item
3 (as relevant), as varied by notice.

 

 

 

19.2

Method of service

 

A notice or approval is taken to be given if sent by email, at the time that it
is sent unless the sender is aware that transmission is impaired.

 

 

 

20.

Miscellaneous

 

 

20.1

Waiver and variation

 

A provision of or a right under this Lease may not be waived or varied except in
writing signed by whoever is to be bound.

 

 

20.2

No waiver

 

If the Landlord:

 

 

(a)

accepts rent or any other money on any account (before or after termination); or

 

Page 33 of 47

 

--------------------------------------------------------------------------------

 

 

(b)

fails to exercise or delays exercising any right under this Lease including
under clause 17; or

 

 

 

(c)

gives any concession or indulgence to the Tenant; or

 

 

(d)

attempts to mitigate its loss,

 

it is not a waiver of any breach or of the Landlord's rights under this Lease.
An attempt by the Landlord to mitigate its loss is not a surrender of this
Lease.

 

 

20.3

Approvals

 

The Landlord may withhold or give conditionally or unconditionally its approval
in its absolute discretion unless this Lease expressly says otherwise.

 

 

20.4

Exclusion of statutory provisions

 

 

(a)

The covenants, powers and provisions implied in leases by sections 84, 84A, 86
and the short form covenants contained in Part 2 Schedule 4 of the Conveyancing
Act 1919 (NSW) do not apply to this Lease.

 

 

 

(b)

The provisions of the Civil Liabilities Act 2002 do not apply to this Lease and
the Lessor and Lessee agree that the rights, obligations and liabilities under
this Lease are not limited and are not otherwise intended to be affected by the
operation of the Civil Liabilities Act 2002.

 

 

 

20.5

Prior breaches

 

Expiry or termination of this Lease does not affect any rights in connection
with a breach of this Lease before then.

 

 

20.6

Caveats

 

The Tenant may not:

 

 

(a)

lodge a caveat on the title to the Land, except a caveat noting the Tenant's
interest under this Lease (if this Lease is not registered but must be to ensure
that it is enforceable against the Landlord's successors in title); or

 

 

(b)

allow a caveat lodged by a person claiming through the Tenant to remain on that
title.

 

If the Tenant lodges a caveat permitted by this clause 20.6, it must do
everything necessary to permit registration of any dealing if its rights under
this Lease are not diminished. The Tenant must withdraw that caveat on the
earlier of registration and expiry or termination of this Lease.

 

 

20.7

Warranties and undertakings

 

 

(a)

The Tenant warrants that it:

 

 

(i)

has relied only on its own enquiries in connection with this Lease and not on
any representation or warranty by the Landlord or any person acting or seeming
to act on the Landlord's behalf; and

 

 

 

(ii)

was made aware of the Rules when signing this Lease.

 

 

(b)

The Tenant must comply on time with undertakings given by or on behalf of the
Tenant in connection with this Lease.

 

 

 

20.8

Counterparts

 

This Lease may consist of a number of counterparts and the counterparts taken
together constitute one and the same instrument.

 

Page 34 of 47

 

--------------------------------------------------------------------------------

 

 

20.9

Severability

 

If the whole or any part of a provision of this Lease is void, unenforceable or
illegal in a jurisdiction, it is severed for that jurisdiction. The remainder of
this Lease has full force and effect and the validity or enforceability of that
provision in any other jurisdiction is not affected. This clause 20.9 has no
effect if the severance alters the basic nature of this Lease or is contrary to
public policy.

 

 

20.10

Further assurances

 

The Tenant must do all things reasonably required by the Landlord to give effect
to the terms of this Lease including, in relation to any Security in favour of
the Landlord, anything necessary for the purposes of:

 

 

(a)

ensuring that Security is enforceable, perfected and otherwise effective; or

 

(b)

enabling registration, or giving notification, in connection with that Security
so that Security has priority; or

 

 

 

(c)

exercising rights in connection with that Security.

 

 

20.11

PPSA

 

 

(a)

The Tenant waives its right to receive any verification statement (or notice of
any verification statement) in respect of any financing statement or financing
change statement relating to any Security in favour of the Landlord created
under this Lease.

 

 

 

(b)

Neither party is permitted to disclose any information under section 275(4) of
the PPSA, unless section 275(7) of the PPSA applies.

 

 

 

(c)

The Landlord and Tenant contract out of the Tenant's right to receive any notice
under section 130 and section 135 of the PPSA and the right to receive any
statement and account under section 132 of the PPSA.

 

 

 

21.

Bank Guarantee and Security Deposit

 

 

21.1

Tenant to deliver Bank Guarantee and Security Deposit

 

 

(a)

On or before the date on which the Tenant executes this Lease, if particulars of
a Bank Guarantee or Security Deposit appear in Item 15 the Tenant must deliver
that Bank Guarantee or Security Deposit to the Landlord. The Bank Guarantee or
Security Deposit will be security for the performance by the Tenant under this
Lease.

 

 

 

(b)

The Tenant must at all times ensure that the Bank Guarantee is kept current and
enforceable.

 

 

 

(c)

The Tenant must pay the Security Deposit by way of bank cheque to the Landlord
or as the Landlord directs.

 

 

 

21.2

Landlord may call on Bank Guarantee

 

 

(a)

If the Landlord, acting in good faith, believes that the Tenant has not complied
with any of its obligations under this Lease, whether this Lease is registered
or not, the Landlord may without notice to the Tenant call on the Bank Guarantee
and apply any money received towards money (including damages) payable by the
Tenant in connection with this Lease or any Related Agreement as the Landlord
determines.

 

 

 

(b)

The Landlord may call and the bank is entitled to pay under the Bank Guarantee
without reference to the Tenant and despite any contrary objection, claim or
direction by the Tenant or any other part to a Related Agreement. The Landlord
and Tenant agree that it is not a precondition to the exercise of the Landlord’s
rights under this clause 21 that a Court determines whether an actual default
has occurred.

 

 

Page 35 of 47

 

--------------------------------------------------------------------------------

 

 

(c)

The rights under this clause 21 are in addition to the other rights and remedies
of the Landlord in relation to any default of the Tenant in connection with this
Lease.

 

 

 

(d)

Once the actual amounts referred to under clauses 21.2(b)has been finally
determined, the Landlord will:

 

 

 

(i)

give the Tenant relevant details of that loss or damage or expenditure or the
amount payable (including, where appropriate, copies of the invoices and
receipts for the amounts expended or calculations of the amount payable); and

 

 

 

(ii)

subject to the Tenant complying with clause 21.3(a), promptly reimburse to the
Tenant any amount called on the Bank Guarantee which is in excess of the amount
referred to in clause 21.2(d)(i).

 

 

 

21.3

Replacement or additional Bank Guarantee

 

If the Landlord:

 

 

(a)

calls on the Bank Guarantee or the amount of the required Bank Guarantee is
increased, then no later than 7 days after the Landlord gives the Tenant a
notice asking for it, the Tenant must deliver to the Landlord a replacement or
additional Bank Guarantee so that the Landlord holds a guarantee for the amount
in Item 15; or

 

 

 

(b)

sells or transfers the Land, the Tenant must do whatever the Landlord reasonably
requires to give the purchaser or transferee the benefit of the Bank Guarantee
or provide to the purchaser or transferee new Bank Guarantee in favour of the
purchaser or transferee in exchange for the return of the Bank Guarantee
previously provided.

 

 

 

21.4

Return of Bank Guarantee

 

Subject to clause 21.2, the Landlord will return every Bank Guarantee to the
Tenant promptly following the later of (as appropriate):

 

(a)

the date which is three months after:

 

 

 

(i)

if this Lease ends on the Expiry Date, the Expiry Date; and

 

 

(ii)

if this Lease ends on a date other than the Expiry Date, the date this Lease
ends; and

 

 

 

(b)

the date on which the Tenant has complied with all of its obligations under this
Lease, including under clause 14; and

 

 

 

(c)

receipt by the Landlord of a replacement Bank Guarantee in accordance with
clause 21.3; and

 

 

 

(d)

receipt by the Landlord of a replacement Bank Guarantee where a new lease has
been granted by the Landlord under clause 23.

 

 

21.5

Landlord’s right to claim Security Deposit

 

 

 

(a)

If the Tenant does not comply with any of its obligations under this Lease,
whether this Lease is registered or not, then the Landlord may, without notice
to the Tenant, apply the Security Deposit (or any part of it) in order to:

 

 

 

(i)

cover the Landlord for any loss or damage suffered or anticipated to be suffered
by the Landlord; or

 

 

 

(ii)

cover the Landlord for the expenditure incurred or anticipated to be incurred;
or

 

Page 36 of 47

 

--------------------------------------------------------------------------------

 

 

(iii)

pay the Landlord any amounts payable by the Tenant under this Lease, or which
will be payable by the Tenant under this Lease,

 

 

arising from the non-compliance by the Tenant with this Lease, even though the
amount of the Security Deposit applied by the Landlord may exceed any actual
loss or damage suffered by or any amount expended by or any amount payable to
the Landlord.

 

 

(b)

Once the amounts referred to under clauses 21.5(a)(i) to 21.5(a)(iii) have been
finally determined, the Landlord will:

 

 

 

(i)

give the Tenant relevant details of that loss or damage or expenditure or the
amount payable (including, where appropriate, copies of the invoices and
receipts for the amounts expended or calculations of the amount payable); and

 

 

 

(ii)

subject to the Tenant complying with clause 21.6(a), promptly reimburse to the
Tenant any amount called on the Security Deposit which is in excess of the
amount referred to in clause 21.5(b)(i).

 

 

 

21.6

Reinstatement or replacement of Security Deposit

 

If the Landlord:

 

 

(a)

applies the Security Deposit (or any part of it) under clause 21.5 or the amount
of the required Security Deposit is increased, then no later than 7 days after
the Landlord gives the Tenant a notice asking for it, the Tenant must deliver to
the Landlord a cheque in order to reinstate the Security Deposit so that the
Landlord holds a guarantee for the amount in Item 15; or

 

 

 

(b)

sells or transfers the Land, the Tenant must do whatever the Landlord reasonably
requires to give the purchaser or transferee the benefit of the Security
Deposit.

 

 

 

21.7

Repayment of Security Deposit

 

Subject to clause 21.5, the Landlord will return the Security Deposit to the
Tenant promptly following the later of (as appropriate):

 

 

(a)

the date which is three months after:

 

 

(i)

if this Lease ends on the Expiry Date, the Expiry Date; and

 

 

(ii)

if this Lease ends on a date other than the Expiry Date, the date this Lease
ends; and

 

 

 

(b)

the date on which the Tenant has complied with all of its obligations under this
Lease, including under clause 14.

 

 

 

21.8

Essential term

 

The Tenant's obligations under this clause 21 are essential terms of this Lease.

 

 

 

22.

Guarantee and Indemnity

 

 

22.1

Consideration

 

The Guarantor gives this guarantee and indemnity in consideration of the
Landlord agreeing to enter into this Lease at the request of the Guarantor. The
Guarantor acknowledges the receipt of valuable consideration from the Landlord
for the Guarantor incurring obligations and giving rights under this guarantee
and indemnity.

 

Page 37 of 47

 

--------------------------------------------------------------------------------

 

 

22.2

Guarantee

 

The Guarantor unconditionally and irrevocably guarantees to the Landlord the due
and punctual performance and observance by the Tenant of its obligations:

 

 

(a)

under this Lease, even if this Lease is not registered or is found not to be a
lease or is found to be a lease for a term less than the Term; and

 

 

(b)in connection with its occupation of the Premises, including the obligations
to pay money.

 

22.3

Indemnity

 

As a separate undertaking, the Guarantor unconditionally and irrevocably
indemnifies the Landlord against all liability or loss arising from, and any
costs, charges or expenses incurred in connection with:

 

 

(a)

the Tenant's breach of this Lease; or

 

(b)the Tenant's occupation of the Premises, including a breach of the
obligations to pay money; or

 

(c)

a representation or warranty by the Tenant in this Lease being incorrect or
misleading when made or taken to be made; or

 

 

 

(d)

a liquidator disclaiming this Lease.

 

It is not necessary for the Landlord to incur expense or make payment before
enforcing that right of indemnity.

 

 

22.4

Interest

 

The Guarantor agrees to pay interest on any amount payable under this guarantee
and indemnity from when the amount becomes due for payment until it is paid in
full. The Guarantor must pay accumulated interest at the end of each month
without demand. Interest is calculated on daily balances at the rate set out in
Item 16.

 

 

22.5

Enforcement of rights

 

The Guarantor waives any right it has of first requiring the Landlord to
commence proceedings or enforce any other right against the Tenant or any other
person before claiming under this guarantee and indemnity.

 

 

22.6

Continuing security

 

This guarantee and indemnity is a continuing security and is not discharged by
any one payment.

 

 

22.7

Guarantee not affected

 

The liabilities of the Guarantor under this guarantee and indemnity as a
guarantor, indemnifier or principal debtor and the rights of the Landlord under
this guarantee and indemnity are not affected by anything which might otherwise
affect them at law or in equity including, but not limited to, one or more of
the following:

 

 

(a)

the Landlord granting time or other indulgence to, compounding or compromising
with or releasing the Tenant or any other Guarantor; or

 

 

 

(b)

acquiescence, delay, acts, omissions or mistakes on the part of the Landlord; or

 

Page 38 of 47

 

--------------------------------------------------------------------------------

 

 

(c)

any transfer of a right of the Landlord; or

 

 

(d)

the termination, surrender or expiry of, or any variation, assignment,
subletting, licensing, extension or renewal of or any reduction or conversion of
the Term of this Lease; or

 

 

 

(e)

the invalidity or unenforceability of an obligation or liability of a person
other than the Guarantor; or

 

 

 

(f)

any change in the Tenant's occupation of the Premises; or

 

 

(g)

this Lease not being registered; or

 

 

(h)

this Lease not being effective as a lease; or

 

 

(i)

this Lease not being effective as a lease for the Term; or

 

 

(j)

any person named as Guarantor not executing or not executing effectively this
guarantee and indemnity; or

 

 

 

(k)

a liquidator disclaiming this Lease.

 

 

22.8

Suspension of Guarantor's rights

 

The Guarantor may not:

 

 

(a)

raise a set-off or counterclaim available to it or the Tenant against the
Landlord in reduction of its liability under this guarantee and indemnity; or

 

 

 

(b)

claim to be entitled by way of contribution, indemnity, subrogation, marshalling
or otherwise to the benefit of any security or guarantee held by the Landlord in
connection with this Lease; or

 

 

 

(c)

make a claim or enforce a right against the Tenant or its property; or

 

 

(d)

prove in competition with the Landlord if a liquidator, provisional liquidator,
receiver, administrator or trustee in bankruptcy is appointed in respect of the
Tenant or the Tenant is otherwise unable to pay its debts when they fall due,

 

 

until all money payable to the Landlord in connection with this Lease or the
Tenant's occupation of the Premises is paid.

 

 

22.9

Reinstatement of guarantee

 

If a claim that a payment to the Landlord in connection with this Lease or this
guarantee and indemnity is void or voidable (including a claim under laws
relating to liquidation, administration, insolvency or protection of creditors)
is upheld, conceded or compromised, then the Landlord is entitled immediately as
against the Guarantor to the rights to which it would have been entitled under
this guarantee and indemnity if the payment had not occurred.

 

 

22.10

Costs

 

The Guarantor agrees to pay or reimburse the Landlord on demand for:

 

 

(a)

the Landlord's costs, charges and expenses in making, enforcing and doing
anything in connection with this guarantee and indemnity including, but not
limited to, legal costs and expenses on a full indemnity basis; and

 

 

 

(b)

all stamp duties, fees, taxes and charges which are payable in connection with
this guarantee and indemnity or a payment, receipt or other transaction
contemplated by it.

 

 

Page 39 of 47

 

--------------------------------------------------------------------------------

 

Money paid to the Landlord by the Guarantor must be applied first against
payment of costs, charges and expenses under this clause 22.10 then against
other obligations under this guarantee and indemnity.

 

 

22.11

Landlord may assign

 

The Landlord may assign its rights under this guarantee and indemnity.

 

 

 

23.

Option for a New Lease

 

 

23.1

Conditions to exercise

 

The Landlord must grant a new lease under this clause 23 on the Expiry Date to
commence on the next day only if:

 

 

(a)

the Tenant gives the Landlord and the Landlord receives an Option Notice within
the period specified in Item 11;

 

 

 

(b)

when the Tenant gives that Option Notice, and from that time until the Expiry
Date, the Tenant is not in breach of this Lease or if in breach, that breach has
been waived in writing by the Landlord;

 

 

 

(c)

the Tenant delivers to the Landlord before the Expiry Date a guarantee of or a
guarantee of and an indemnity in connection with the Tenant's obligations under
the new lease by the same person, or another person acceptable to the Landlord,
on the same terms as any given in connection with the Tenant's obligations under
this Lease; and

 

 

 

(d)

the Tenant delivers to the Landlord before the Expiry Date or promptly upon
written notice from the Landlord:

 

 

 

(i)

a replacement Bank Guarantee for a sum equivalent to the number of months’

Rent and Outgoings and GST on those sums specified in Item 15; or

 

 

(ii)

an additional sum of money which when added to the Security Deposit held by the
Landlord will be equivalent to the number of months’ Rent and Outgoings and GST
on those sums specified in Item 15.

 

 

 

23.2

Conditions of new lease

 

The new lease is to be on terms similar to this Lease except that:

 

 

(a)

if particulars of more than one new lease are specified in Item 7, the
particulars of the first new lease specified are deleted from Item 7; and

 

 

 

(b)

if the particulars of the new lease are the only particulars specified in Item
7, this clause 23 and Item 7 are deleted; and

 

 

 

(c)

the rent from the commencement date of the new lease is to be decided under
clauses

2.3 or 3 (as applicable) as if that date was a Rent Review; and

 

 

(d)

the term, the commencement date, the expiry date and the rent review dates are
to be those first specified in Item 7; and

 

 

 

(e)

the new lease must reflect any variations to this Lease which become effective
during the Term.

 

 

 

 

24.

Privacy

 

 

24.1

Definitions and interpretation

 

In this clause:

Page 40 of 47

 

--------------------------------------------------------------------------------

 

 

APP means a Australian Privacy Principles;

 

Personal Information has the meaning given to this term in the Privacy Act; and

 

Privacy Act means the Privacy Act 1988 (Cth) and any guidelines issued by the
Federal Privacy Commissioner under the Privacy Act.

 

 

24.2

Privacy

 

 

(a)

The Tenant agrees that the Landlord may use Personal Information provided to the
Landlord by the Tenant.

 

 

 

(b)

The Tenant must, at the Landlord’s request, assist the Landlord to discharge its
obligations under APP 1.5 by including a notice which satisfies the requirements
of APP

 

1.3 at the time the Tenant provides Personal Information to the Landlord about
other individuals, including the Tenant’s employees or contractors.

 

 

25.

Limitation of liability

 

 

25.1

Limitation

 

 

(a)

In this clause 25:

 

 

(i)

Trustee means ESR Investment Nominees 3 (Australia) Pty Ltd ACN 146 630 239;

 

 

 

(ii)

Trust means the PHL N Orion Road Trust No 1 ABN 33 171 600 676; and

 

 

(iii)

Trust Deed means the trust deed establishing the Trust, as varied from time to
time.

 

 

 

(b)

Each party to this Lease other than the Trustee acknowledges that the Trustee
enters into this Lease only in its capacity as trustee of the Trust and in no
other capacity.

 

 

 

(c)

Subject to Clause 25.1(e):

 

 

(i)

a liability arising under or in connection with this Lease is limited to and can
be enforced against the Trustee only to the extent to which it can be satisfied
out of the property of the Trust. The limitation of the Trustee's liability
applies despite any other provision of this Lease and extends to all liabilities
and obligations of the Trustee in any way connected with any representation,
warranty, conduct, omission, agreement, or transaction related to this Lease;

 

 

 

(ii)

no party to this Lease may sue the Trustee in any capacity other than as trustee
in respect of the Trust, including seeking the appointment to the Trustee of a
receiver (except in relation to property of the Trust), a liquidator,
administrator or any similar person or proving in any liquidation,
administration or arrangement of or affecting the Trustee (except in relation to
the Trust); and

 

 

 

(iii)

each party to this Lease other than the Trustee waives its rights and releases
the Trustee from any personal liability in respect of any loss which it may
suffer as a consequence of a failure of the Trustee to perform its obligations
under this Lease, which cannot be paid or satisfied out of any property held by
the Trustee.

 

 

 

(d)

The provisions of Clause 25.1(c) do not apply to any obligation or liability of
the Trustee to the extent arising as a result of the Trustee’s fraud, gross
negligence or wilful default or where the Trustee’s right of indemnity is
otherwise reduced by operation of law.

 

 

 

(e)

No act or omission of the Trustee (including any related failure to satisfy its
obligations or breach of representations or warranty under this Lease) will be
considered fraud, gross negligence or wilful default of the Trustee for the
purposes of Clause 25.1(c) to the extent to which the act or omission was caused
by any act of omission of any other person.

 

Page 41 of 47

 

--------------------------------------------------------------------------------

 

 

 

 

26.

Not used

 

 

27.

Environmental Sustainability

 

 

27.1

Environmental Sustainability Commitments

 

 

(a)

The Landlord and the Tenant are each committed to managing and operating the
Building to promote energy efficiency and minimise the environmental impact of
the use and occupation of the Building.

 

 

 

(b)

As part of their commitment in clause 27.1(a), the Landlord and the Tenant will
cooperate with each other and act in good faith to:

 

 

 

(i)

positively contribute to the working environment of the occupants of the
Building, and

 

 

 

(ii)

promote the efficient use of resources in the management and operation of the
Building; and

 

 

 

(iii)

improve and be accountable for energy efficiency in the Building wherever
possible.

 

 

 

(c)

In order to achieve the outcomes in clause 27.1(a), the Tenant will, wherever
practicable and reasonable, cooperate with the Landlord's initiatives to reduce
energy consumption, water and waste and increase recycling, having regard to the
extent of any works required to do so, the cost of these works and the extent of
interference to occupiers of the Building arising from any such works.

 

 

 

27.2

Effect of breach

 

A breach of this clause 25 by either party will not constitute a breach of this
Lease.

 

Schedule 1 - Rules

 

The provisions of the Lease apply to these Rules.

 

 

1.

The Tenant must not:

 

 

(a)

smoke in the Premises or in any part of the Building or within 20 metres of any
exit or entrance to the Premises or the Building;

 

 

 

(b)

put up signs, notices, advertisements, blinds or awnings, antennae or receiving
dishes or install vending or amusement machines without the Landlord's approval;

 

 

 

(c)

hold auction, bankrupt or fire sales in the Premises;

 

 

(d)

keep an animal or bird on the Premises;

 

 

(e)

use a business name which includes words connecting the business name with the
Building without the Landlord's approval;

 

 

 

(f)

remove floor coverings from where they were originally laid in the Premises
without the Landlord's approval;

 

 

 

(g)

do anything to the floor coverings in the Premises which affects any guarantee
in connection with them if the Landlord has given the Tenant a notice setting
out the relevant terms of the guarantee;

 

Page 42 of 47

 

--------------------------------------------------------------------------------

 

 

 

(h)

use any method of heating, cooling or lighting the Premises other than those
provided or approved by the Landlord;

 

 

 

(i)

use the escalators or passenger lifts to carry goods or equipment;

 

 

(j)

operate a musical instrument, radio, television or other equipment that can be
heard outside the Premises;

 

 

 

(k)

throw anything out of any part of the Premises or the Building or down lift
wells;

 

 

(l)

move heavy or bulky objects through the Building without the Landlord's
approval;

 

 

(m)

obstruct or interfere with:

 

 

(i)

windows in the Premises except by internal blinds or curtains approved by the
Landlord; or

 

 

 

(ii)

any air vents, air conditioning ducts or skylights in the Premises;

 

 

(n)

interfere with directory boards provided by the Landlord; or

 

 

(o)

park or permit or suffer any of the Tenant’s Employees and Agents to park or
leave any motor or other vehicle in any place in which the Landlord may from
time to time prohibit parking; and

 

 

 

(p)

store or permit any item to be left outside the Premises without the prior
approval in writing of the Landlord.

 

 

 

2.

The Tenant must:

 

 

(a)

put up signs in the Premises prohibiting smoking if required by the Landlord;

 

 

(b)

if the Landlord approves the Tenant's use of a business name which is connected
with the Building, terminate any right it has to use that business name on the
date it must vacate the Premises;

 

 

 

(c)

secure the Premises when they are unoccupied and comply with the Landlord's
directions about Building security;

 

 

 

(d)

if there are directory boards, submit the form in which it requires its name and
description to appear on them to the Landlord for its approval, make whatever
changes the Landlord reasonably requires and pay the Landlord on demand the cost
of placing that information on the directory boards;

 

 

 

(e)

comply with any directions of the Landlord in connection with the disposal of or
recycling of rubbish;

 

 

 

(f)

use reasonable endeavours to support any sustainability initiatives of the
Landlord;

 

 

(g)

co-operate with and assist the Landlord by providing to the Landlord all
information that the Landlord reasonably requests to enable the Landlord to:

 

 

 

(i)

prepare any report required by law or which the Landlord, in relation to a legal
obligation, requires prepared; and

 

 

 

(ii)

provide any information required by law; and

 

 

(h)

conduct and complete any environmental assessment for the Premises or the
Building.

 

Page 43 of 47

 

--------------------------------------------------------------------------------

 

Signing Page

 

Executed as a deed

We certify this Lease to be correct for the purposes of the Real Property Act
1900 (NSW).

 

 

 

Dated

 

 

 

LANDLORD

 

 

 

Executed by ESR Investment Nominees 3 (Australia) Pty Ltd ACN 146 630 239 in
accordance with section 127(1) of the Corporations Act 2001:

Signature of Director

 

Signature of Director/Secretary

Name of Director (Block Letters)

 

Name of Director/Secretary (Block Letters)

 

 

 

TENANT

 

 

Executed by Netcomm Wireless Pty Ltd ACN 002 490 486 in accordance with section
127(1) of the Corporations Act 2001, in the presence of:

Signature of Director

 

Signature of Director/Secretary

Name of Director (Block Letters)

 

Name of Director/Secretary (Block Letters)

 

Page 44 of 47

 